DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 6/26/2020 and 8/25/2020 have been entered. Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11-12, 14, and 16-20 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kitagawa (Kitagawa – 2001/0048029).
Regarding claims 1 and 11, Kitagawa discloses a method for reading machine-readable labels on sample receptacles, comprising: 

activating a label reader when the sample rack is at each of a plurality of predetermined positions between the first and second positions to read the machine-readable label of each of the plurality of sample receptacles as the sample rack moves between the first and second positions (Kitagawa; figures 1-2; par. 0008, 0028, 0029 - moving the sample container racks 14a and 14b to specified positions for scanning, the specified position is considered as the claimed absolute position; Kitagawa; figures 1-2; moving scanner 10 into focus for each of the two racks 14a, 14b accordingly for scanning the barcodes on the sample containers; par. 0025, 0033 – the mirror 11 and the reader is integrated as one unit, maintaining the same focus distance between the barcode reader 10 and the mirror 11).  
 	Regarding claim 2, Kitagawa discloses the method of claim 1, further comprising activating a light source when the sample rack is at each of the plurality of predetermined positions (Kitagawa; figures 1-2; par. 0008, 0028, 0029 - moving the sample container racks 14a and 14b to specified positions for scanning, the specified position is considered as the claimed absolute position; Kitagawa; figures 1-2; moving scanner 10 into focus for each of the two racks 14a, 14b accordingly for scanning the barcodes on the sample containers; par. 0025, 0033 – the mirror 11 and the reader is integrated as one unit, maintaining the same focus distance between 
 	Regarding claim 3, Kitagawa discloses the method of claim 1, wherein moving the sample rack comprises manually moving the sample rack (Kitagawa; figures 1-2; par. 0008, 0028, 0029 - moving the sample container racks 14a and 14b to specified positions for scanning, the specified position is considered as the claimed absolute position; Kitagawa; figures 1-2; moving scanner 10 into focus for each of the two racks 14a, 14b accordingly for scanning the barcodes on the sample containers; par. 0025, 0033 – the mirror 11 and the reader is integrated as one unit, maintaining the same focus distance between the barcode reader 10 and the mirror 11; par. 0007, 0009, 0031 – automatic analyzer provided with a bar code reader for reading the barcodes inherently includes a decoder for decoding the barcodes).  
Regarding claim 5, Kitagawa discloses the method of claim 1, wherein moving the sample rack comprises automatically moving the sample rack (Kitagawa; figures 1-2; par. 0008, 0028, 0029 - moving the sample container racks 14a and 14b to specified positions for scanning, the specified position is considered as the claimed absolute position; Kitagawa; figures 1-2; moving scanner 10 into focus for each of the two racks 14a, 14b accordingly for scanning the barcodes on the sample containers; par. 0025, 0033 – the mirror 11 and the reader is integrated as one unit, maintaining the same focus distance between the barcode reader 10 and the mirror 11; par. 0007, 0009, 0031 – automatic analyzer provided with a bar code reader for reading the barcodes inherently includes a decoder for decoding the barcodes).  
Regarding claim 6. The method of claim 1, further comprising measuring a position of the sample rack as the sample rack moves between the first and second positions (Kitagawa; figures 1-2; par. 0008, 0028, 0029 - moving the sample container racks 14a and 14b to specified positions for scanning, the specified position is considered as the claimed first and second positions; .  
 	Regarding claim 7, Kitagawa discloses the method of claim 5, wherein measuring the position of the sample rack comprises using a sensor operably coupled to an indicator on the sample rack (Kitagawa; figures 1-2; par. 0008, 0028, 0029 - moving the sample container racks 14a and 14b to specified positions for scanning, the specified position is considered as the claimed absolute position; Kitagawa; figures 1-2; moving scanner 10 into focus for each of the two racks 14a, 14b accordingly for scanning the barcodes on the sample containers; par. 0025, 0033 – the mirror 11 and the reader is integrated as one unit, maintaining the same focus distance between the barcode reader 10 and the mirror 11; par. 0007, 0009, 0031 – automatic analyzer provided with a bar code reader for reading the barcodes inherently includes a decoder for decoding the barcodes, reflector).  
 	Regarding claim 8, Kitagawa discloses the method of claim 7, wherein the indicator comprises at least one of the group consisting of a recess, a protrusion, an optically reflective element, a magnetic element, and a capacitive element (Kitagawa; figures 1-2; par. 0008, 0028, 0029 - moving the sample container racks 14a and 14b to specified positions for scanning, the specified position is considered as the claimed absolute position; Kitagawa; figures 1-2; moving scanner 10 into focus for each of the two racks 14a, 14b accordingly for scanning the barcodes on the sample containers; par. 0025, 0033 – the mirror 11 and the reader is integrated as one unit, maintaining the same focus distance between the barcode reader 10 and the mirror 11; par. 0007, 0009, 0031 – automatic analyzer provided with a bar code reader for reading the barcodes inherently includes a .  
Regarding claim 9, Kitagawa discloses the method of claim 1, wherein the machine-readable label comprises a one-dimensional barcode or a two-dimensional barcode (Kitagawa; figures 1-2; par. 0008, 0028, 0029 - moving the sample container racks 14a and 14b to specified positions for scanning, the specified position is considered as the claimed absolute position; Kitagawa; figures 1-2; moving scanner 10 into focus for each of the two racks 14a, 14b accordingly for scanning the barcodes on the sample containers; par. 0025, 0033 – the mirror 11 and the reader is integrated as one unit, maintaining the same focus distance between the barcode reader 10 and the mirror 11; par. 0007, 0009, 0031 – automatic analyzer provided with a bar code reader for reading the barcodes inherently includes a decoder for decoding the barcodes, reflector).  
 	Regarding claim 12, Kitagawa discloses the system of claim 11, wherein the label reader is further configured to read a machine- readable rack identifier label on the sample rack (Kitagawa; figures 1-2; par. 0008, 0028, 0029 - moving the sample container racks 14a and 14b to specified positions for scanning, the specified position is considered as the claimed absolute position; Kitagawa; figures 1-2; moving scanner 10 into focus for each of the two racks 14a, 14b accordingly for scanning the barcodes on the sample containers; par. 0025, 0033 – the mirror 11 and the reader is integrated as one unit, maintaining the same focus distance between the barcode reader 10 and the mirror 11; par. 0007, 0009, 0031 – automatic analyzer provided with a bar code reader for reading the barcodes inherently includes a decoder for decoding the barcodes, reflector).  
Regarding claim 14, Kitagawa discloses the system of claim 11, further comprising a sensor operatively coupled to a position indicator on the sample rack to determine a position of the sample rack between the first and second positions (Kitagawa; figures 1-2; par. 0008, 0028, 0029 - moving the sample container racks 14a and 14b to specified positions for scanning, the specified .  
 	Regarding claim 16, Kitagawa discloses the system of claim i1, wherein the processing and control unit is further configured to activate a light source when the sample rack is at each of the plurality of predetermined positions (Kitagawa; figures 1-2; par. 0008, 0028, 0029 - moving the sample container racks 14a and 14b to specified positions for scanning, the specified position is considered as the claimed absolute position; Kitagawa; figures 1-2; moving scanner 10 into focus for each of the two racks 14a, 14b accordingly for scanning the barcodes on the sample containers; par. 0025, 0033 – the mirror 11 and the reader is integrated as one unit, maintaining the same focus distance between the barcode reader 10 and the mirror 11; par. 0007, 0009, 0031 – automatic analyzer provided with a bar code reader for reading the barcodes inherently includes a decoder for decoding the barcodes, reflector).  
 	Regarding claim 17, Kitagawa discloses the system of claim 11, wherein the system is configured such that the sample rack is manually moved between the first and second positions (Kitagawa; figures 1-2; par. 0008, 0028, 0029 - moving the sample container racks 14a and 14b to specified positions for scanning, the specified position is considered as the claimed absolute position; Kitagawa; figures 1-2; moving scanner 10 into focus for each of the two racks 14a, 14b accordingly for scanning the barcodes on the sample containers; par. 0025, 0033 – the mirror 11 and the reader is integrated as one unit, maintaining the same focus distance between the barcode reader 10 and the .  
 	Regarding claim 18, Kitagawa discloses the system of claim 11, wherein the system is configured such that the sample rack is automatically moved between the first and second positions (Kitagawa; figures 1-2; par. 0008, 0028, 0029 - moving the sample container racks 14a and 14b to specified positions for scanning, the specified position is considered as the claimed absolute position; Kitagawa; figures 1-2; moving scanner 10 into focus for each of the two racks 14a, 14b accordingly for scanning the barcodes on the sample containers; par. 0025, 0033 – the mirror 11 and the reader is integrated as one unit, maintaining the same focus distance between the barcode reader 10 and the mirror 11; par. 0007, 0009, 0031 – automatic analyzer provided with a bar code reader for reading the barcodes inherently includes a decoder for decoding the barcodes, reflector).  
 	Regarding claim 19, Kitagawa discloses the system of claim 11, wherein the label reader is disposed within the housing or coupled to the housing (Kitagawa; figures 1-2; par. 0008, 0028, 0029 - moving the sample container racks 14a and 14b to specified positions for scanning, the specified position is considered as the claimed absolute position; Kitagawa; figures 1-2; moving scanner 10 into focus for each of the two racks 14a, 14b accordingly for scanning the barcodes on the sample containers; par. 0025, 0033 – the mirror 11 and the reader is integrated as one unit, maintaining the same focus distance between the barcode reader 10 and the mirror 11; par. 0007, 0009, 0031 – automatic analyzer provided with a bar code reader for reading the barcodes inherently includes a decoder for decoding the barcodes, reflector).  
 	Regarding claim 20, Kitagawa discloses the system of claim 11, wherein the processing and control unit is disposed within the housing or coupled to the housing (Kitagawa; figures 1-2; par. 0008, 0028, 0029 - moving the sample container racks 14a and 14b to specified positions for scanning, the specified position is considered as the claimed absolute position; Kitagawa; figures 1-2; .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa (Kitagawa – 2001/0048029) in view of Gunji (Gunji – 2005/0002828).
Regarding claims 10, see the discussions regarding claim 41-45.  The claims differ in calling for:
i. the method of claim 1, wherein the machine-readable label comprises a two-dimensional barcode, and wherein the two-dimensional barcode contains information that associates a sample within the sample receptacle to a patient (claim 10).  
However, these claimed limitations are not new.  Reference to Gunji is cited as an evidence showing the conventionality of identifying the sample rack, using a 2D barcode and encoding patient's information in the barcode (Gunji; figure 2; par. 0036, 0047 - patent name; par. 0048 - sample rack 7; par. 0036, 0041 - 2D barcode).
In light of Gunji's teachings, it would have been obvious to incorporate the 2D barcode and encoding the specification information such as rack ID, patient's information in the system as taught by Kitagawa.  The modification allows more information to be encoded as well as allowing specific patent's information and rack number to be encoded for tracking and inventory purposes.
13 is rejected under 35 U.S.C. 103 as being unpatentable over Kitagawa (Kitagawa – 2001/0048029) in view of Hagen et al. (Hagen et al. – 2016/0328588; herein after referred to as “Hagen”).
Regarding claim 13, see the discussions regarding claim 11. The claim differs in calling for the system of claim 11, further comprising a sensor operatively coupled to an RFID tag on the sample rack.  
However, this claimed limitation is not new. Reference to Hagen is cited as an evidence for labeling the sample rack with an RFID (Hagen; par. 0008, 0011, 0012, 0051, 0077 – RFID tag as a rack identifier).
In light of Hagen’s teachings, it would have been obvious to incorporate the RFID tag in place of the barcode as taught by Kitagawa. The modification merely replaces one type of code with another which is well within the skilled levels and expectations of an ordinary skilled artisan.

Allowable Subject Matter
Claims 4 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose:
i. the method of claim 1, wherein moving the sample rack comprises moving the sample rack at a rate of at least 100 mm/sec (claim 4).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396.  The examiner can normally be reached on 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THIEN M LE/Primary Examiner, Art Unit 2887